El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
Nos corresponde resolver por primera vez si la determi-nación del Negociado Federal de Rentas Internas (I.R.S., por sus siglas en inglés) de exonerar a un oficial de una corporación como deudor o persona responsable de la pena-lidad dispuesta en la See. 6672 del Código Federal de Ren-tas Internas, es concluyente para efectos de un pleito de nivelación sobre la misma deuda incoado en el Tribunal de Primera Instancia. En específico, si procede una demanda presentada por otro oficial de la corporación para recobrar la mitad de lo que pagó al I.R.S., a pesar de que tal agencia determinó que el demandado no era responsable de la deuda, de la cual, por medio de la presente causa, se soli-cita nivelación en el foro primario. Por entender que no procede declarar como deudor solidario de una obligación ante el I.R.S. a quien dicha agencia determinó que nada le debía, revocamos el dictamen del Tribunal de Apelaciones, emitimos sentencia sumaria y declaramos “sin lugar” la demanda.
I
El Sr. Luis Córdova Dexter, el Sr. David E. Rodríguez González y el Sr. Blas R. Ferraiuoli Martínez eran accio-nistas únicos de la corporación CFR Construction Corp. En el 2001 esta corporación se acogió a la protección de la Ley de Quiebras y liquidó todos sus haberes y deudas, con ex-cepción de $31,149.32 adeudados al I.R.S., por la penalidad *544por seguro social retenido a los empleados y no pagado a la referida agencia.
El I.R.S. determinó que los responsables de la aludida penalidad, dispuesta en la See. 6672 del Código Federal de Rentas Internas, 26 U.S.C.A. see. 6672, eran los señores Córdova Dexter y Rodríguez González. Véase Apéndice, pág. 65. Asimismo, la agencia resolvió que el señor Fe-rraiuoli Martínez no respondía por tal penalidad. Véase Apéndice, pág. 64.
Luego de recibir comunicación por parte del I.R.S., el señor Córdova Dexter satisfizo la deuda en su totalidad. Más adelante, y a pesar de la mencionada determinación de la agencia federal, el 10 de mayo de 2006 el señor Cór-dova Dexter presentó una demanda sobre nivelación de deuda en el Tribunal de Primera Instancia contra el señor Ferraiuoli Martínez, la esposa de éste y la Sociedad Legal de Gananciales compuesta por ambos. Alegó que él satis-fizo lo adeudado al I.R.S. por la corporación y que el señor Ferraiuoli Martínez estaba obligado a responder por la mi-tad de dicha deuda.(1)
Por su parte, el señor Ferraiuoli Martínez presentó su contestación a la demanda. En ella, alegó que no procedía una acción de nivelación en su contra, toda vez que el I.R.S. había determinado que él no era responsable de la deuda reclamada.
Así las cosas, el 26 de octubre de 2007 el señor Fe-rraiuoli Martínez presentó una moción de sentencia suma-ria en la que solicitó la desestimación de la demanda. En síntesis, alegó que el Tribunal de Primera Instancia care-cía de jurisdicción para intervenir con la determinación final y firme del I.R.S. de que él no era responsable del pago de la deuda cuya nivelación ahora se exigía. Expresó que el 9 de julio de 2001, el I.R.S. le cursó una notificación en la *545cual le responsabilizó por la deuda, junto al señor Córdova Dexter y el señor Rodríguez González. Sin embargo, sos-tuvo que apeló dicha determinación ante el I.R.S. y el 8 de agosto de 2001 dicha agencia reconsideró y concluyó que él no era un oficial responsable de la deuda. Para sustentar esta alegación el señor Ferraiuoli Martínez anejó a su mo-ción de sentencia sumaria la mencionada notificación del i.R.s.(2)
Del mismo modo, sostuvo que al momento de presentar la demanda el señor Córdova Dexter sabía que el deman-dado no era responsable por el adeudo. Esto, porque el 27 de enero de 2006 el señor Córdova Dexter recibió una no-tificación del “Taxpayer Advocate Service”, en la cual se le informó que según la investigación realizada por los oficia-les del I.R.S., dicha agencia determinó que los oficiales res-ponsables por la deuda eran el propio señor Córdova Dexter y el señor Rodríguez González. Nadie más. Esta notificación también fue anejada a la moción de sentencia sumaria.(3)
El señor Ferraiuoli Martínez falleció durante el trans-curso de los procedimientos. Posteriormente fue sustituido por su sucesión (Sucesión Ferraiuoli).
Por su parte, el señor Córdova Dexter se opuso a la so-licitud de sentencia sumaria. Adujo que debía celebrarse una audiencia para evaluar si el señor Ferraiuoli Martínez estaba obligado hacia los demás accionistas por la deuda pagada al I.R.S. Ello, a pesar de la acción tomada por la agencia federal. La Sucesión Ferraiuoli presentó una ré-plica a la aludida oposición.
Luego de considerar los planteamientos de ambas par-tes, el Tribunal de Primera Instancia emitió una sentencia sumaria el 20 de agosto de 2008 y la notificó a las partes el 18 de septiembre de 2008. Mediante este dictamen, el foro primario desestimó la demanda presentada por el señor *546Córdova Dexter. Al así hacerlo, se declaró sin jurisdicción para conceder el remedio solicitado, puesto que el I.R.S. había determinado que el señor Ferraiuoli Martínez no era responsable del adeudo. Igualmente, dicho foro concluyó que el señor Córdova Dexter tenía que haber dilucidado su pedido ante el I.R.S. o ante el Tribunal de Distrito de Es-tados Unidos.
Inconforme, el 3 de octubre de 2008 el señor Córdova Dexter presentó una moción de reconsideración. Adujo que ignoraba a cuánto ascendía la deuda con el I.R.S. al mo-mento en que la corporación presentó la petición de quiebra. Además, argüyó que no fue informado por el señor Ferraiuoli Martínez de los reclamos del I.R.S. La Sucesión Ferraiuoli compareció en oposición.
El 5 de octubre de 2009 el Tribunal de Primera Instan-cia dictó una orden en la que acogió la moción de reconsi-deración y dejó sin efecto la sentencia sumaria. No expuso fundamento alguno para su decisión.
En desacuerdo con esta determinación, el 30 de noviem-bre de 2009 la Sucesión Ferraiuoli presentó oportuna-mente un recurso de certiorari ante el Tribunal de Apelaciones.(4) Alegó que el Tribunal de Primera Instancia carecía de jurisdicción para revisar una determinación del I.R.S. El señor Córdova Dexter presentó su alegato en oposición.
Así las cosas, el 28 de mayo de 2010 —notificada el 3 de junio de 2010— el Tribunal de Apelaciones emitió una sen-tencia mediante la cual denegó expedir el recurso de cer-tiorari presentado por la Sucesión Ferraiuoli. El foro ape-lativo intermedio expresó que el señor Córdova Dexter no tenía la intención de controvertir las determinaciones del I.R.S., sino que pretendía reclamarle a la Sucesión Fe-*547rraiuoli al amparo del derecho local. Asimismo, añadió que el Tribunal de Primera Instancia adjudicaría en su mo-mento si el señor Córdova Dexter tiene derecho a la nive-lación pretendida o si, por el contrario, la determinación final y firme del I.R.S. impide que éste repita contra la Sucesión Ferraiuoli al amparo del derecho local por el pago de la deuda alegadamente satisfecha. Según entendió, no era el momento idóneo para manifestarse al respecto.
Inconforme, el 2 de julio de 2010 la Sucesión Ferraiuoli presentó ante nos un recurso de certiorari en el cual alega que erró el Tribunal de Apelaciones al resolver que los tribunales estatales poseen jurisdicción para revocar una de-cisión final y firme del I.R.S. De igual forma, aduce que el foro apelativo intermedio incidió al no disponer del pleito por la vía sumaria y al determinar que podría haber una acción de nivelación.
El 14 de enero de 2011 emitimos una resolución en la cual le concedimos un término de 30 días al señor Córdova Dexter para que mostrara causa por la cual no debíamos expedir el auto de certiorari, revocar el dictamen del Tribunal de Apelaciones y dictar sentencia sumaria para de-clarar “sin lugar” la demanda. Con el beneficio de la com-parecencia de ambas partes, procedemos a resolver.
II
El Código Federal de Rentas Internas requiere que todo patrono retenga ciertos impuestos del salario de sus empleados y los pague al Gobierno Federal. 26 U.S.C.A. sec. 3102.(5) En lo pertinente a la presente causa, *548los patronos deben deducir y retener de los salarios paga-dos a los empleados la cantidad correspondiente al im-puesto de seguro social. El dinero así deducido debe ser retenido en un fondo especial a favor de Estados Unidos de América, previo a su pago al Gobierno Federal. 26 U.S.C.A. see. 7501(a). (6)
Para asegurar el ñel cumplimiento con estas disposiciones, y para proveer al I.R.S. de una fuente alterna de la cual recaudar los impuestos no pagados, el Congreso de Estados Unidos aprobó la See. 6672 del Código Federal de Rentas Internas, supra.(7) Esta sección dispone que toda *549persona a la que se le requiera cobrar, informar y pagar cualquier impuesto establecido en dicho título y que inten-cionalmente no lo haga o trate de evadir su pago, será res-*550ponsable y tendrá que pagar una penalidad igual a lasuma de los impuestos evadidos, no recolectados o no pagados. íd.(8)
En conformidad con lo anterior, la penalidad dispuesta en la See. 6672, supra, recae en aquel oficial o empleado que: (1) sea la persona responsable de recolectar, informar y pagar cualquier impuesto establecido en el Código Federal de Rentas Internas, y (2) deliberadamente falle en así hacerlo. U.S. v. Sotelo, 436 U.S. 268, 274 (1978). Quien cumpla con estos requisitos será “persona responsable” para efectos de la penalidad establecida en la See. 6672, supra. Slodov v. U.S., 436 U.S. 238, 245-246 esc. 7 (1978). La responsabilidad según esta sección no está limitada a un individuo, sino que puede extenderse a varias personas. United States v. Energy Resources Co., Inc., 495 U.S. 545, 547 (1990), citando a Slodov v. U.S., supra, págs. 244-245. Por ello, el I.R.S. puede reclamarle a varios sujetos siem-pre que determine que más de uno es responsable. Por po-lítica de la agencia, se recobrará la totalidad de los impues-tos no pagados solo una vez. U.S. v. Sotelo, supra, pág. 279.
El procedimiento administrativo de recolección y revi-sión consta de varias etapas. Como primer paso el I.R.S. envía una notificación a las personas responsables en la cual les solicita el pago de la penalidad dispuesta en la See. 6672, supra, para recobrarla administrativamente. 26 *551U.S.C.A. secs. 6671(a)(9) y 6303(a).(10) El receptor incon-forme con dicha comunicación podrá cuestionar la referida determinación administrativa por medio de la presenta-ción de una protesta o apelación ante el I.R.S.(11) 26 U.S.C.A. see. 6672. Si luego de tal procedimiento aún se encuentra inconforme, la persona tendrá que pagar la pe-nalidad, Flora v. United States, 357 U.S. 63, 75 (1958), para luego poder acudir en revisión judicial al Tribunal de Distrito de Estados Unidos, 28 U.S.C.A. sec. 1340,(12) o al Tribunal de Reclamaciones de Estados Unidos (United States Court of Claims). Véase 26 U.S.C.A. sec. 7422. Am-*552bos tribunales ostentan jurisdicción concurrente para atender reclamaciones de reembolso sobre las cantidades pagadas al I.R.S. 28 U.S.C.A. sec. 1346(a)(1).(13)
No obstante lo anterior, el Tribunal Fiscal —Tax Court— adquirirá jurisdicción si el I.R.S. remite al indivi-duo una notificación de deficiencia respecto al impuesto o penalidad objeto de la demanda, antes de que se materia-lice la vista en el Tribunal de Distrito o en el Tribunal de Reclamaciones de Estados Unidos, y si el individuo en efecto presenta su reclamación ante el Tribunal Fiscal para cuestionar la referida notificación de deficiencia. 26 U.S.C.A. sec. 7422(e).(14) La presentación de la demanda ante dicho tribunal privará de jurisdicción al Tribunal de *553Distrito o al Tribunal de Reclamaciones de Estados Uni-dos, y el Tribunal Fiscal detentará jurisdicción sobre la re-clamación de reembolso y sobre la notificación de deficiencia. Id. Estos son los foros con jurisdicción dispues-tos por la ley federal para dilucidar los reclamos antes intimados.
Previo a la aprobación de la Carta de Derechos del Con-tribuyente por parte del Congreso en 1996, no existía de-recho federal de nivelación a favor de la persona responsa-ble que pagara una cantidad mayor a su parte proporcional de responsabilidad por la penalidad establecida en la See. 6672 del Código Federal de Rentas Internas. 26 U.S.C.A. 6672(d). Para aquel entonces algunos estados habían reco-nocido tal derecho a la luz del ordenamiento jurídico esta-tal(15) y otros lo habían rechazado.(16) La nivelación depen-día de que el estado reconociera dicha causa de acción, para que el deudor solidario que satisfizo la obligación pu-diera recobrar el exceso de lo pagado, de acuerdo con su responsabilidad.
Posteriormente, como parte de la Carta de Derechos del Contribuyente, el Congreso enmendó el Código Federal de Rentas Internas para que las personas responsables según la See. 6672, supra, tuvieran el derecho federal de nivela-ción o contribución.(17) Asimismo, le impuso al I.R.S. la obligación de revelar sus actividades de recolección a todas las personas responsables por la misma deuda. 26 U.S.C.A. sec. 6103(e)(9).(18) Los hechos que originaron la presente *554causa ocurrieron luego de la aprobación de la referida enmienda.
En este punto es menester señalar que “como regla general los tribunales estatales tienen jurisdicción para atender todo asunto al amparo de las leyes estatales y jurisdicción concurrente con los tribunales federales para atender asuntos que surjan bajo el palio de las leyes federales”. SLG Semidey Vázquez v. ASIFAL, 177 D.P.R. 657, 679 (2009). Los tribunales estatales únicamente “carecen de jurisdicción sobre algún asunto federal cuando el Congreso de Estados Unidos expresamente dispone esa ex-clusividad jurisdiccional, o cuando es palmaria la intención del Congreso de privar a los tribunales estatales de jurisdicción sobre dicho asunto federal”. Id. En el presente caso, nada hay en la enmienda en cuestión que indique que al incluir la acción de nivelación federal, el Congreso tuvo la intención —explícita o implícita— de ocupar el campo o impedir la obtención de un remedio de nivelación en los tribunales estatales a la luz de las propias leyes estatales. De ahí que la persona responsable que haya pagado una cantidad mayor a su parte proporcional de responsabilidad por la penalidad establecida en la Sec. 6672 del Código Federal de Rentas Internas pueda instar una acción a nivel federal según la Sec. 6672, supra, o una acción de nivelación según el derecho estatal, en aquellos estados en los que se reconozca tal causa de acción.
En Puerto Rico, la acción de nivelación emana de los Arts. 1096 al 1099 del Código Civil, 31 L.P.R.A. secs. *5553107—3110. El Art. 1098 dispone que el deudor solidario que hizo el pago solo puede reclamar de sus codeudores la parte que a cada uno corresponda, 31 L.P.R.A. sec. 3109. Para que proceda la acción de nivelación es indispensable que exista solidaridad. Solo si la responsabilidad es de ca-rácter solidaria nace el derecho de nivelación o contribu-ción, para aquellos casos en que un codeudor pague la to-talidad de la deuda. Id. Véase, además, Ortiz Muñoz v. Rivera Martínez, 170 D.P.R. 869, 887 (2007). Esta acción tiene el propósito de “evita [r] situaciones de enriqueci-miento injusto, al distribuir la carga entre todos los responsables”. S.L.G. Vázquez-Ibáñez v. De Jesús, Vélez, 180 D.P.R. 387, 409 (2010). Véanse, además: U.S. Fire Insurance v. A.E.E., 174 D.P.R. 846, 856 (2008); S.L.G. Szendrey v. Hospicare, Inc., 158 D.P.R. 648, 654 (2003).
En sintonía con lo anterior, el Art. 1099 del Código Civil, 31 L.P.R.A. sec. 3110, dispone que “[l]a quita o remisión hecha por el acreedor de la parte que afecte a uno de los deudores solidarios no libra a éste de su responsabilidad para con los codeudores en el caso de que la deuda haya sido pagada por cualquiera de ellos”. (Énfasis nuestro.)
En cuanto a la sentencia sumaria, la Regla 36.3 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III (ed. 2001)), aplicable al caso del epígrafe, dispone que ésta podrá dictarse si las alegaciones, deposiciones, contestaciones a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas si las hay, u otra evidencia, demuestran “que no hay controversia real sustancial en cuanto a algún hecho material y que como cuestión de derecho debe dictarse sentencia sumaria a favor de la parte promovente”. íd.
La sentencia sumaria puede emitirse sobre la totalidad o cualquier parte de la reclamación, 32 L.P.R.A. Ap. III, R. 36.2 (ed. 2001), y es el mecanismo procesal adecuado *556para resolver controversias que no requieran la celebración de un juicio. Ramos Pérez v. Univisión, 178 D.P.R. 200 (2010). Un tribunal puede disponer de un caso sin celebrar un juicio en su fondo en aquellas situaciones en que la parte que la solicita demuestra que no existe controversia real sustancial en cuanto a ningún hecho material y que sólo resta disponer de las controversias de derecho existentes. PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881, 912 (1994).
Cualquier duda sobre la existencia de una controversia de hechos bona fide debe ser resuelta contra la parte peticionaria de la sentencia sumaria. González Aristud v. Hosp. Pavía, 168 D.P.R. 127, 138 (2006). Sin embargo, no cualquier duda sobre la existencia de una controversia de hecho material será impedimento para dictar sentencia sumaria. Ramos Pérez v. Univisión, supra. La duda ha de ser de tal magnitud que permita concluir que existe una controversia real y sustancial sobre hechos relevantes y pertinentes. Id.
Quien se oponga a que se dicte sentencia sumaria no puede cruzarse de brazos y descansar en sus alegaciones. Piovenetti v. S.L.G. Touma, S.L.G. Tirado, 178 D.P.R. 745 (2010); Sánchez v. Aut. de los Puertos, 153 D.P.R. 559, 570 (2001). El correcto proceder es refutar los hechos alegados mediante la presentación de prueba. Id. Empero, la omisión en presentar evidencia que rebata aquella presentada por el promovente, no necesariamente implica que procede dictar sentencia sumaria de forma automática. Piovenetti v. S.L.G. Touma, S.L.G. Tirado, supra.
I — i HH I — l
La Sucesión Ferraiuoli alega que no procede la acción de nivelación en el Tribunal de Primera Instancia porque el I.R.S. determinó que el señor Ferraiuoli Martínez no es *557deudor solidario del adeudo por la penalidad dispuesta en la See. 6672, supra. Por lo tanto, aduce que debe dictarse sentencia sumaria ante la ausencia de controversia de he-chos sobre la determinación final y firme del I.R.S.
En cambio, el señor Córdova Dexter arguye que procede la acción de nivelación por lo pagado al I.R.S. por penali-dades que dicha agencia le impusiera como oficial de la corporación, puesto que “la deuda correspondía en partes iguales a los tres (3) accionistas”. Véase Moción para expo-ner posición del demandante en oposición a certiorari, pág. 4. Esto, basado en que todos eran accionistas de la corpo-ración en partes idénticas. Dicho de otra manera, el señor Córdova Dexter sostiene que el señor Ferraiuoli Martínez es deudor solidario de la deuda pagada al I.R.S. en virtud de la penalidad antes referida, porque la determinación de tal agencia no lo exime de responsabilidad como oficial de la corporación. No le asiste la razón.
Para ser receptor de la penalidad dispuesta en la See. 6672 del Código Federal de Rentas Internas, supra, es indispensable que el oficial sea la “persona responsable” en la corporación de recolectar, informar y pagar cualquier impuesto establecido en dicho Código. 26 U.S.C.A. sec. 6672; U.S. v. Sotelo, supra, pág. 274. Además de lo anterior, resulta necesario que el I.R.S. determine que hubo el elemento de deliberación al incumplir con esta obligación. Id. Sólo las personas que cumplan con ambos requisitos serán responsables de las deudas de la corporación por la penalidad dispuesta en la See. 6672, supra. Slodov v. U.S., supra.
En el caso ante nos, luego de realizar la investigación correspondiente, el I.R.S. determinó que el señor Fe-rraiuoli Martínez no era “persona responsable” para efec-tos de la penalidad establecida en la See. 6672, supra. Véase, Apéndice, págs. 64 y 65. Por el contrario, la referida agencia dispuso que las únicas personas responsables eran el señor Córdova Dexter y el señor Rodríguez González. *558Este hecho era conocido por el señor Córdova Dexter antes de presentar la demanda en cuestión. Véase Apéndice, pág. 65. Aun así, insiste en que el señor Ferraiuoli Martínez es deudor solidario de la mencionada deuda y que en confor-midad con los Arts. 1098 y 1099 del Código Civil de Puerto Rico, supra, procede su acción de nivelación.
El problema con su pretensión es que ambos artículos requieren que exista solidaridad para que proceda cual-quier acción de nivelación, 31 L.P.R.A. secs. 3109 y 3110, y en el presente caso no hay solidaridad alguna que reclamar en cuanto al señor Ferraiuoli Martínez. Así lo determinó claramente el I.R.S., agencia que ostenta jurisdicción para determinar quién es “persona responsable” para efectos de la penalidad dispuesta en la Sec. 6672 del Código Federal de Rentas Internas. Tal decisión es al día de hoy final y firme. Del mismo modo, entre los foros judiciales disponi-bles para cuestionar dicha determinación administrativa federal no se encuentra el Tribunal General de Justicia del Estado Libre Asociado de Puerto Rico.
Ciertamente, tenemos jurisdicción para atender pleitos de nivelación entre deudores solidarios. Pero en el presente caso, nada hay que nivelar. Quién es deudor del I.R.S. en virtud de la penalidad dispuesta en la Sec. 6672, supra, es una determinación de la propia agencia federal, no del Tribunal de Primera Instancia. A pesar de que el señor Cór-dova Dexter alega que no tiene intención de controvertir la determinación del I.R.S., la realidad es que con la presente causa tal sería el resultado. Esto, pues no hay forma de declarar “con lugar” la acción de nivelación, y proclamar al señor Ferraiuoli Martínez como deudor solidario, sin inter-ferir inadmisiblemente con la determinación final y firme del I.R.S. en la cual se exonera a este último de toda responsabilidad.
El señor Córdova Dexter pudo reclamar contra la suce-sión del señor Rodríguez González. No lo hizo. Pudo recia-*559mar porque el I.R.S. dictaminó que éste era el otro oficial de la corporación que respondía solidariamente por la deuda producto de la penalidad dispuesta en la Sec. 6672 del Código Federal de Rentas Internas, supra. De esa forma, hubiera tenido la oportunidad de recobrar el exceso de lo pagado como deudor solidario por la deuda en cuestión. Sin embargo, optó por demandar a quien no res-ponde por la mencionada deuda ante el I.R.S., según re-suelto por la propia agencia.
Luego de evaluar los documentos en apoyo a la moción de sentencia sumaria presentada por el señor Ferraiuoli Martínez y aquellos en oposición presentados por el señor Córdova Dexter, somos del criterio de que no existe contro-versia real y sustancial sobre ningún hecho material y per-tinente que impida dictar sentencia sumaria. Del expe-diente surge claramente la determinación del I.R.S. respecto a que el señor Ferraiuoli Martínez no es un oficial de la corporación responsable por la penalidad establecida en la Sec. 6672, supra. Asimismo, de los documentos acom-pañados a la moción de sentencia sumaria y de las admi-siones de la propia parte demandante, surge con igual cla-ridad que la mencionada agencia federal resolvió que las personas responsables del adeudo son los señores Córdova Dexter y Rodríguez González.
Concluimos que la determinación del I.R.S. en la cual se exonera a un oficial de una corporación de una deuda pro-ducto de la penalidad dispuesta en la Sec. 6672 del Código Federal de Rentas Internas, supra, es concluyente en un pleito de nivelación sobre el mismo adeudo presentado en el Tribunal de Primera Instancia. Así, pues, no procede declarar como “persona responsable” de una deuda ante el I.R.S. a quien la propia agencia determinó que nada le debía.
*560IV
Por los fundamentos antes expuestos, se expide el re-curso de certiorari del epígrafe, se revoca el dictamen del Tribunal de Apelaciones y se dicta sentencia sumaria de-clarando “sin lugar” la demanda.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no interviene.

 El señor Córdova Dexter no demandó al otro coaccionista, señor Rodríguez González. Éste había fallecido al momento de la presentación de la demanda. Sin embargo, el señor Córdova Dexter tampoco demandó a la sucesión del fenecido.


 Véanse: Moción de Sentencia Sumaria, Apéndice, pág. 73; Apéndice, pág. 64.


 Apéndice, pág. 65; Moción de Sentencia Sumaria, Apéndice, pág. 73.


 El jueves 26 de noviembre de 2009, fecha en que vencía el término para acudir en alzada, se celebró el día de acción de gracias. El próximo día fue conside-rado feriado para efectos del cómputo de los términos. Véase In re Extensión Términos, 177 D.P.R. 574 (2009). El próximo día hábil fue, en efecto, el lunes 30 de noviem-bre de 2009.


 En lo pertinente, esta sección dispone lo siguiente:
“See. 3102. Deduction of tax from wages
“(a) Requirement. — The tax imposed by section 3101 shall be collected by the employer of the taxpayer, by deducting the amount of the tax from the wages as and when paid. ...
“(b) Indemnification of employer. — Every employer required so to deduct the tax shall be liable for the payment of such tax, and shall be indemnified against the claims and demands of any person for the amount of any such payment made by *548such employer.” 26 U.S.C.A. sec. 3102.


 “Sec. 7501. Liability for taxes withheld, or collected
“(a) General rule. — Whenever any person is required to collect or withhold any internal revenue tax from any other person and to pay over such tax to the United States, the amount of tax so collected or withheld shall be held to be a special fund in trust for the United States. The amount of such fund shall be assessed, collected, and paid in the same manner and subject to the same provisions and limitations (including penalties) as are applicable with respect to the taxes from which such fund arose.” 26 U.S.C.A. sec. 7501(a).


 Esta sección lee como sigue:
“Sec. 6672. Failure to collect and pay over tax, or attempt to evade or defeat tax
“(a) General rule. — Any person required to collect, truthfully account for, and pay over any tax imposed by this title who willfully fails to collect such tax, or truthfully account for and pay over such tax, or willfully attempts in any manner to evade or defeat any such tax or the payment thereof, shall, in addition to other penalties provided by law, be liable to a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over. No penalty shall be imposed under section 6653 or part II of subchapter A of chapter 68 for any offense to which this section is applicable.
“(b) Preliminaiy notice requirement.—
“(1) In general. — No penalty shall be imposed under subsection (a) unless the Secretary notifies the taxpayer in writing by mail to an address as determined under section 6212(b) or in person that the taxpayer shall be subject to an assessment of such penalty.
“(2) Timing of notice. — The mailing of the notice described in paragraph (1) (or, in the case of such a notice delivered in person, such delivery) shall precede any notice and demand of any penalty under subsection (a) by at least 60 days.
“(3) Statute of limitations. — If a notice described in paragraph (1) with respect to any penalty is mailed or delivered in person before the expiration of the period provided by section 6501 for the assessment of such penalty (determined without regard to this paragraph), the period provided by such section for the assessment of such penalty shall not expire before the later of—
“(A) the date 90 days after the date on which such notice was mailed or delivered in person, or
“(B) if there is a timely protest of the proposed assessment, the date 30 days after the Secretary makes a final administrative determination with respect *549to such protest.
“(4) Exception for jeopardy. — This subsection shall not apply if the Secretary finds that the collection of the penalty is in jeopardy.
“(c) Extension of period of collection where bond is filed.—
“(1) In general. — If, within 30 days after the day on which notice and demand of any penalty under subsection (a) is made against any person, such person—
“(A) pays an amount which is not less than the minimum amount required to commence a proceeding in court with respect to his liability for such penalty,
“(B) files a claim for refund of the amount so paid, and
“(C) furnishes a bond which meets the requirements of paragraph (3), no levy or proceeding in court for the collection of the remainder of such penalty shall be made, begun, or prosecuted until a final resolution of a proceeding begun as provided in paragraph (2). Notwithstanding the provisions of section 7421(a), the beginning of such proceeding or levy during the time such prohibition is in force may be enjoined by a proceeding in the proper court. Nothing in this paragraph shall be construed to prohibit any counterclaim for the remainder of such penalty in a proceeding begun as provided in paragraph (2).
“(2) Suit must be brought to determine liability for penalty. — If, within 30 days after the day on which his claim for refund with respect to any penalty under subsection (a) is denied, the person described in paragraph (1) fails to begin a proceeding in the appropriate United States district court (or in the Court of Claims) for the determination of his liability for such penalty, paragraph (1) shall cease to apply with respect to such penalty, effective on the day following the close of the 30-day period referred to in this paragraph.
“(3) Bond. — The bond referred to in paragraph (1) shall be in such form and with such sureties as the Secretary may by regulations prescribe and shall be in an amount equal to IV2 times the amount of excess of the penalty assessed over the payment described in paragraph (1).
“(4) Suspension of running of period of limitations on collection. — The running of the period of limitations provided in section 6502 on the collection by levy or by a proceeding in court in respect of any penalty described in paragraph (1) shall be suspended for the period during which the Secretary is prohibited from collecting by levy or a proceeding in court.
“(5) Jeopardy collection. — If the Secretary makes a finding that the collection of the penalty is in jeopardy, nothing in this subsection shall prevent the immediate collection of such penalty.
“(d) Right of contribution where more than 1 person liable for penalty. — If more than 1 person is liable for the penalty under subsection (a) with respect to any tax, each person who paid such penalty shall be entitled to recover from other persons who are liable for such penalty an amount equal to the excess of the amount paid by such person over such person’s proportionate share of the penalty. Any claim for such a recovery may be made only in a proceeding which is separate from, and is not joined or consolidated with—
“(1) an action for collection of such penalty brought by the United States, or
“(2) a proceeding in which the United States files a counterclaim or third-party complaint for the collection of such penalty.
“(e) Exception for voluntary board members of tax-exempt organizations. — No penalty shall be imposed by subsection (a) on any unpaid, volunteer member of any *550board of trastees or directors of an organization exempt from tax under subtitle A if such member—
“(1) is solely serving in an honorary capacity,
“(2) does not participate in the day-to-day or financial operations of the organization, and
“(3) does not have actual knowledge of the failure on which such penalty is imposed.
“The preceding sentence shall not apply if it results in no person being liable for the penalty imposed by subsection (a).” 26 U.S.C.A. sec. 6672.


 La penalidad establecida en esta sección es civil, equivalente al cien por ciento de los impuestos no recolectados o no pagados. Slodov v. U.S., 436 U.S. 238, 245 (1978).


 “Sec. 6671. Rules for application of assessable penalties
“(a) Penalty assessed as tax. — The penalties and liabilities provided by this subchapter shall be paid upon notice and demand by the Secretary, and shall be assessed and collected in the same manner as taxes. Except as otherwise provided, any reference in this title to “tax” imposed by this title shall be deemed also to refer to the penalties and liabilities provided by this subchapter.
“(b) Person defined. — The term “person”, as used in this subchapter, includes an officer or employee of a corporation, or a member or employee of a partnership, who as such officer, employee, or member is under a duty to perform the act in respect of which the violation occurs.” 26 U.S.C.A. sec. 6671.


 “Sec. 6303. Notice and demand for tax
“(a) General rule. — Where it is not otherwise provided by this title, the Secretary shall, as soon as practicable, and within 60 days, after the making of an assessment of a tax pursuant to section 6203, give notice to each person liable for the unpaid tax, stating the amount and demanding payment thereof. Such notice shall be left at the dwelling or usual place of business of such person, or shall be sent by mail to such person’s last known address.” 26 U.S.C.A. sec. 6303(a).


 Cabe destacar que la Sec. 7421(a) prohíbe que se presente cualquier pleito en los tribunales que tenga como finalidad restringir las tasaciones —assessment— realizadas por el I.R.S. con respecto a los impuestos regidos por el Código Federal de Rentas Internas. 26 U.S.C.A. sec. 7421(a). Esto, de la manera siguiente:

“See. 7421. Prohibition of suits to restrain assessment or collection

“(a) Tax. — Except as provided in sections 6015(e), 6212(a) and (c), 6213(a), 6225(b), 6246(b), 6330(e)(1), 633l(i), 6672(c), 6694(c), 7426(a) and
“(b)(1), 7429(b), and 7436, no suit for the purpose of restraining the assessment or collection of any tax shall be maintained in any court by any person, whether or not such person is the person against whom such tax was assessed.” 26 U.S.C.A. sec. 7421(a).


 Esta sección establece lo siguiente:
“Sec. 1340. Internal revenue; customs duties
“The district courts shall have original jurisdiction of any civil action arising under any Act of Congress providing for internal revenue, or revenue from imports or tonnage except matters within the jurisdiction of the Court of International Trade.” 28 U.S.C.A. sec. 1340.


 En lo pertinente, esta sección dispone lo siguiente:
“(a) The district courts shall have original jurisdiction, concurrent with the United States Court of Federal Claims, of:
“1) Any civil action against the United States for the recovery of any internal-revenue tax alleged to have been erroneously or illegally assessed or collected, or any penalty claimed to have been collected without authority or any sum alleged to have been excessive or in any manner wrongfully collected under the internal-revenue laws.” 28 U.S.C.A. sec. 1346(a)(1).


 “Sec. 7422. Civil actions for refund
“(e) Stay of proceedings. — If the Secretary prior to the hearing of a suit brought by a taxpayer in a district court or the United States Court of Federal Claims for the recovery of any income tax, estate tax, gift tax, or tax imposed by chapter 41, 42, 43, or 44 (or any penalty relating to such taxes) mails to the taxpayer a notice that a deficiency has been determined in respect of the tax which is the subject matter of taxpayer’s suit, the proceedings in taxpayer’s suit shall be stayed during the period of time in which the taxpayer may file a petition with the Tax Court for a redeter-mination of the asserted deficiency, and for 60 days thereafter. If the taxpayer files a petition with the Tax Court, the district court or the United States Court of Federal Claims, as the case may be, shall lose jurisdiction of taxpayer’s suit to whatever extent jurisdiction is acquired by the Tax Court of the subject matter of taxpayer’s suit for refund. If the taxpayer does not file a petition with the Tax Court for a redetermination of the asserted deficiency, the United States may counterclaim in the taxpayer’s suit, or intervene in the event of a suit as described in subsection (c) (relating to suits against officers or employees of the United States), within the period of the stay of proceedings notwithstanding that the time for such pleading may have otherwise expired. The taxpayer shall have the burden of proof with respect to the issues raised by such counterclaim or intervention of the United States except as to the issue of whether the taxpayer has been guilty of fraud with intent to evade tax. This subsection shall not apply to a suit by a taxpayer which, prior to the date of enactment of this title, is commenced, instituted, or pending in a district court or the United States Court of Federal Claims for the recovery of any income tax, estate tax, or gift tax (or any penalty relating to such taxes).” 26 U.S.C.A. sec. 7422(e).


 Véanse: Aardema v. Fitch, 684 N.E.2d 884, 899 (1997); Esstman v. Boyd, 605 S.W.2d 237, 241 (1979); Kamins v. Spyres, 540 P.2d 1208, 1211 (1975); People’s Nat’l Bank of Souderton v. Onorato, 63 Pa. D. & C.2d 485, 491 (Ct. C.P. Montg’y Co. 1972); Goldhill v. Kramer, 176 S.E.2d 232, 234 (1970).


 Véanse: Plato v. State Bank of Alcester, 555 N.W.2d 365, 367 (1996); Wynne v. Fischer, 809 S.W.2d 264, 268 (1991).


 Véase 104 PL. 168; 110 Stat. 1452 (1996), codificado en el inciso (d) de la Sección 6672, supra.


 “Sec_ 6103. Confidentiality and disclosure of returns and return information
“(e) Disclosure to persons having material interest.—
*554“(9) Disclosure of certain information where more than 1 person subject to penalty under section 6672. — If the Secretary determines that a person is liable for a penalty under section 6672(a) with respect to any failure, upon request in writing of such person, the Secretary shall disclose in writing to such person—
“(A) the name of any other person whom the Secretary has determined to be liable for such penalty with respect to such failure, and
“(B) whether the Secretary has attempted to collect such penalty from such other person, the general nature of such collection activities, and the amount collected.” 26 U.S.C.A. sec. 6103(e)(9).